Filed 7/12/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 127









In the Interest of Kelly Tanner



State of North Dakota, 		Petitioner and Appellee



v.



Kelly Tanner, 		Respondent and Appellant







No. 20120084







Appeal from the District Court of Dickey County, Southeast Judicial District, the Honorable Daniel D. Narum, Judge.



AFFIRMED.



Per Curiam.



Gary D. Neuharth, State’s Attorney, P.O. Box 346, Oakes, ND 58474-0346, for petitioner and appellee.



Kimberly J. Radermacher, P.O. Box 39, Ellendale, ND 58436, for respondent and appellant.

Interest of Tanner

No. 20120084



Per Curiam.

[¶1]	Kelly Tanner appealed from a district court order civilly committing him as a sexually dangerous individual.  On appeal, Tanner argues the State failed to prove by clear and convincing evidence that he was likely to engage in further acts of sexually predatory conduct and that he has serious difficulty controlling his behavior.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom